Gbeenbaum, J.
The action was originally brought in the Municipal Court, borough of Manhattan, sixth district, and, on motion of defendant made upon joinder of issue, it was removed to the first district court. When the cause was called for trial in the latter place the plaintiff objected to the jurisdiction of the court upon the ground that the cause had been improperly removed.
The plaintiff, having refused to go to trial, the complaint was dismissed on motion of the defendant with costs. The undisputed facts, upon which the action was removed to the first district, show that the plaintiff is a nonresident of the city of New York; that the defendant is a foreign corporation having a general office for the regular transaction of business within the limits of the first district court and also *668having an office, or agency,, for the sale of tickets within the boundaries of the sixth district court.
The solution of the question at issue involves the construction of séction 25 of the Municipal Court Act, subdivisions 1, 2, and 3 of which are as follows:
“ Section 25. An action or proceeding of which the municipal court has jurisdiction must be brought:
“1. In a district in which either the plaintiff or defendant or one of the plaintiffs or one of the defendants resides, unless all the plaintiffs or all the defendants reside out of the city of Eew York, in which case the action or proceeding may be brought in .said court in any district.
“ 2. If the defendant be a corporation created by law, in a district in which the plaintiff or either of the plaintiffs resides, or in which (if it be a corporation) it transacts its general business or keeps an office or has an agency established for the transaction of business or is established by law, except the corporation of the city of Eew York, which may sue or be sued dn any district, except as provided for in subdivision five of this section,
“ 3. By plaintiffs not residing in the city of Eew York,. in the district in which the defendant, or one of the defendants resides, and against a defendant or defendants, not residing in said city, in the district in which the plaintiff or one of the plaintiffs resides; but where all the parties reside out of said city, the action may be brought in any district. Eo person who shall have a place in said city for the regular transaction of business shall be deemed a non-resident under the provisions of this act.”
The contention of the appellant, that subdivision 2 of section 25 was designed to confer jurisdiction against a corporation defendant in the district in which “it transacts its general business or keeps an office or has an agency established for the transaction of business,” is not well taken, as that section obviously refers to a case against a defendant corporation (plaintiff is also a corporation) and where the latter transacts business as above quoted. Subdivision 3 specifically refers to an action brought by a plaintiff not residing in the city of Eew York and is applicable to the case at bar. *669In such case' the action must he brought in the district in which the defendant resides. The question, therefore, is, in what district is defendant’s residence? Subdivision 3 also provides that “No person who shall have a place in said city for the regular transaction of business shall be deemed a non-resident under the provisions of this act.”
A corporation is included in the term “ person,” as used in the statutes (Scharmann & Sons v. De Palo, 66 App. Div. 29, 30), and is deemed to-have a residence. Conroe v. National Protection Insurance Co., 10 How. Pr. 403, 405.
A foreign corporation, being a nonresident in fact, becomes for the purpose of conferring jurisdiction, by fiction of the law, a resident of the city, if it has a place therein for the regular transaction of business.
In determining the particular Municipal Court in which the action against such corporation may be brought it is important, however, to ascertain in what particular district in the city it may be deemed' a resident. Inasmuch as the residence of such a corporation is purely arbitrary, for the reason heretofore stated, it is obvious that, if such a corporation maintains a number of different establishments for the regular transaction of business in as many different districts of the city, it would for the purpose of jurisdiction have a legal residence in each of these districts. In such case the test of residence would in nowise depend upon the volume of the business which may be done in an establishment located in one district over establishments located in other districts, because the statute declares no such test. It is sufficient for the purposes of conferring jurisdiction to show that the corporation has a place “ for the regular transaction of business,” a conclusion which is entirely harmonious .with subdivision 18 of section 1 of the Municipal Court Act, which provides: “ The jurisdiction extends to actions against the •city of New York, a domestic corporation, or a foreign corporation, having an office in the city of New York.”
The result arrived at is not unlike that which would arise, under subdivision 2, in the case of a defendant corporation being sued in a Municipal Court by a plaintiff corporation in the district in which the latter “ transacts its general busi*670ness or keeps an office or had an agency established for the transaction of business.” In such case an action might properly be brought in any district in which the plaintiff corporation had a place of business.
This construction' was distinctly placed upon words precisely like those used in subdivision 2, above quoted, in the provision conferring jurisdiction upon the former District Courts in this city, under chapter 344, section 4, Laws of 1858, in actions against corporations. Jay v. Long Island R. R. Co., 2 Daly, 401.
As the conceded facts show that the defendant is a corporation having a place for the transaction of business in the sixth district, the Municipal Court of that district had jurisdiction to maintain the action which the plaintiff brought, and it, therefore, follows that the order or transfer in this case made was not warranted.
The judgment must, therefore, be reversed and a new trial ordered, with costs to the appellant to abide the event, and the cause remitted to the sixth district court for trial.
Ebeedmax, P. J., and Levextbitt, J., concur.
Judgment reversed and new trial ordered,. with costs to appellant to abide event, and cause remitted for trial.